DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-13 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elings et al. [US 2014/0354969 A1].

Regarding claims 1, 16, 21 and 22, Elings et al. discloses a method / a non-transitory computer readable medium having instructions that, when executed by a computer system, are configured to cause the computer system to obtain measurements from locations across a substrate before or after performing a lithographic process step (Fig. 20, paragraphs [0370]-[0371]), wherein a set of measurement locations is selected from among all possible measurement locations, and at each selected measurement location a measurement is made of a property of a structure on the substrate after a first materials processing of the substrate and before a physical or chemical change to the substrate by a successive second materials processing of the substrate, the first materials processing being of a different type than the second materials processing, wherein at least a subset of the selected measurement locations is selected dynamically at least partly in response to recognition of a fingerprint associated with measurements obtained after the same first materials processing of the substrate and before the same physical or chemical change to the substrate by the second materials processing of the substrate, using a preliminary selection of measurement locations (paragraphs [0358]-[0377], see also Figs. 18-24).

Regarding claims 2 and 17, Elings et al. discloses wherein the preliminary selection of measurement locations includes a first subset of the selected set of measurement locations, and a second subset of the selected set of measurement locations is selected dynamically in response to the measurements obtained using the preliminary selection (paragraphs [0358]-[0377]).

Regarding claims 3 and 18, Elings et al. discloses wherein the number of measurement locations in the preliminary selection comprises fewer than one half of the number of measurement locations in the selected set (paragraphs [0358]-[0377]).

Regarding claims 4 and 19, Elings et al. discloses wherein the dynamically selected subset of measurement locations includes at least one location selected by recognition of: a) a statistically exceptional measurement at one of the selected measurement locations, or b) a statistically exceptional distribution of measurements over a plurality of the selected measurement locations (paragraphs [0358]-[0377]).

Regarding claims 5, 13 and 20, Elings et al. discloses wherein the dynamically selected subset of measurement locations is determined at least partially in response to a gradient observed over a plurality of the selected measurement locations (paragraphs [0358]-[0377]).

 Regarding claim 6, Elings et al. discloses wherein the dynamically selected subset is selected in part based on context information received with the substrate (paragraphs [0358]-[0377]).

Regarding claim 11, Elings et al. discloses wherein the measurements are position measurements made after loading a substrate into a lithographic apparatus, and further comprising applying a pattern to the substrate using the position measurements (paragraphs [0358]-[0377]).

Regarding claim 12, Elings et al. discloses wherein measurement locations of in-plane positional deviations are selected dynamically, in response to height measurements obtained using the preliminary selection of measurement locations (paragraphs [0358]-[0377]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elings et al. in view of Yang et al. [US 2015/0248127 A1].

Regarding claims 7-10 and 22-26, Elings et al. discloses a non-transitory computer readable medium having instructions that, when executed by a computer system (Fig. 20, paragraphs [0370]-[0371]), are configured to cause the computer system to at least: obtain measurements from locations across a substrate before or after performing a lithographic process step, wherein a set of measurement locations is selected from among all possible measurement locations, and at each selected measurement location a measurement is made of a property of a structure on the substrate, wherein at least a subset of the selected measurement locations is selected dynamically at least partly in response to recognition of a fingerprint associated with measurements obtained using a preliminary selection of measurement locations (paragraphs [0358]-[0377], see also Figs. 18-24). 

Elings et al. does not teach apply a quality test to the measurements; apply a zero or reduced weighting to a measurement identified from the measurements as an outlier based on a result of the quality test.
However, Yang et al. teaches a control device configured to acquire statistical data and applying process conditions by assigning eigenvalues depending upon a standard deviation value and an average value of each of statistical data PI to P8 (paragraphs [0083]-[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide statistical processing wherein a quality test is applied to the measurements and apply a zero or reduced weighting to a measurement identified from the measurements as an outlier based on a result of the quality test, as taught by Yang et al. in the system on Elings et al. because such a modification provides suitable alternative analysis that allows for managing the overall processes to provide excellent production yields in consideration of correlations between respective process flows and relevant process parameters (paragraph [0122] of Yang et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-13 and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882